Citation Nr: 0933893	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-16 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1965 
to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the Veteran's claims for 
service connection for right ear hearing loss and tinnitus.


FINDINGS OF FACT

1.  Right ear hearing loss was not demonstrated in service or 
within one year of separation from service; current hearing 
loss is not attributable to military service.

2.  Tinnitus was not demonstrated in service; it is not 
attributable to military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have right ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through a June 2006 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the June 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO also notified 
the Veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2006 letter.  
Further, the Veteran was provided notice regarding an award 
of an effective date or rating criteria in the June 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
Veteran's service treatment records have been associated with 
the claims file.  The Veteran was provided a VA medical 
examination in October 2006; report of that examination has 
been associated with the claims file.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Here, the Board finds that the 
VA opinion obtained in this case is adequate, as it is 
predicated on consideration of the service treatment records 
and VA medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, to include 
the Veteran's entrance and separation medical examinations 
and audiograms, as well as the statements given by the 
Veteran at the time of the VA examination, and provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the claims on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran and his representative have both 
submitted written argument, and the Veteran has stated in a 
July 2006 statement that there is no further evidence 
relevant to his claims.  Otherwise, neither the Veteran nor 
his representative has alleged that there are any outstanding 
records probative of the claims on appeal that need to be 
obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  Certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred in 
service if they become manifest to a degree of 10 percent or 
more within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).  Moreover, the 
absence of evidence of hearing loss in service is not a bar 
to service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

Relevant medical evidence consists of the Veteran's service 
treatment records and a VA examination conducted in October 
2006.  Review of the Veteran's service treatment records 
reflects that prior to the Veteran's entrance into active 
duty, he was provided audiological evaluation documented in a 
September 1965 report of medical examination.  Results of 
that evaluation (measured in ASA units), pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
5
0
0
--
10

Pure tone thresholds, corrected for ISO units (the standard 
for measuring hearing loss for VA purposes), in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
20
10
10
--
15

The Veteran did not complain of and was not treated for any 
problems with his hearing while in service.  He was again 
provided audiological examination at his separation 
examination, conducted in October 1968.  Results of that 
evaluation (measured in ISO units), pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
10
15
LEFT
20
15
15
35
20

At the Veteran's October 2006 VA examination, the Veteran 
reported having had difficulty hearing and experiencing 
buzzing in his ears.  He reported that he was exposed to 
acoustic trauma while working in aircraft maintenance on a 
flight line in Vietnam, to which he attributed his hearing 
loss and tinnitus.  He further reported having post-service 
noise exposure with his employment at a metal shop and with 
exposure to power tools while working around the house.  

Audiological evaluation conducted at the October 2006 VA 
examination found that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
60
70
65
LEFT
25
20
70
70
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear, 
based on Maryland CNC testing.  The examiner diagnosed the 
Veteran with bilateral sensorineural hearing loss and 
tinnitus.  He opined that, even conceding the Veteran's in-
service exposure to acoustic trauma, hearing loss in the 
Veteran's right ear, as well as his tinnitus, was not as 
likely as not related to the Veteran's service, noting that 
without evidence of hearing loss or acoustic damage at the 
Veteran's separation from service, he was unable to link the 
Veteran's right ear hearing loss or tinnitus etiologically to 
his period of military service.  The examiner further 
reasoned that the Veteran stated that, although he complained 
of bilateral tinnitus, he stated only that it had begun "a 
long time" ago. 

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims.  The Board concedes that VA examination 
confirms that the Veteran currently suffers from right ear 
hearing loss and tinnitus.  The Board concludes, however, 
that the greater weight of the evidence is against the 
claims.  Here, even conceding the Veteran's exposure to noise 
while in service, the VA examiner found no link between any 
current disability and military service.  Additionally, there 
is no evidence suggesting that sensorineural hearing loss in 
the right ear became manifest to a compensable degree within 
a year of the Veteran's separation from qualifying military 
service.  38 C.F.R. §§ 3.307, 3.309.  Noting that the Veteran 
displayed normal hearing in his right ear on discharge from 
service, that no hearing loss or tinnitus was noted in the 
Veteran's service treatment records, and that the Veteran was 
exposed to significant acoustic trauma following service, the 
October 2006 VA audiologist gave as his medical opinion that 
it was not at least as likely as not that any current right 
ear hearing loss or tinnitus was related to the Veteran's 
military service.  

Regarding the Veteran's tinnitus claim, because tinnitus 
cannot be objectively observed (except in rare instances), 
its presence is conceded.  However, the October 2006 
audiologist's medical opinion, based on the record, including 
the Veteran's own history, is that the Veteran's tinnitus was 
not at least as likely as not related to military service.  
As there is no medical evidence linking the Veteran's current 
tinnitus to his time in service, including his conceded 
exposure to in-service acoustic trauma, the service 
connection claim for tinnitus must be denied.

The Board notes that the Veteran has stated in multiple 
submissions to VA that he suffered acoustic trauma while in 
service and this his current hearing loss and tinnitus were 
caused by the in-service noise exposure.  In this regard, the 
Board notes, first, that it does not question that the 
Veteran was exposed to acoustic trauma in service.  Nor does 
the Board question that he presently suffers from hearing 
loss and tinnitus.  However, in order for the Veteran's 
claims to be granted, the record must to contain persuasive 
medical evidence linking the present disorders to service.  
Here, the medical evidence does not lead to a conclusion of 
service connection.  There is no evidence in the Veteran's 
service treatment records to indicate that he complained of 
or sought treatment for problems with his hearing or tinnitus 
during service.  The Board has considered the Veteran's 
contention that his claimed hearing loss and tinnitus 
resulted from his time in service.  The Veteran, however, has 
not demonstrated that he has any medical expertise to make 
such an opinion.  The Board notes that although the Veteran 
is competent to report symptoms, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of his disabilities.  As a 
layperson without the appropriate medical training and 
expertise, the Veteran is simply not competent to provide a 
probative opinion on a medical matter, such as whether there 
exists a medical nexus between any current disability and 
service.  See Bostain, 11 Vet. App. at 127, citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


